DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DERRICK CULVER,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2505

                          [November 1, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet, Judge;
L.T. Case No. 562010CF003963A.

   Derrick Culver, Orlando, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.


GERBER, C.J., GROSS, and FORST, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.